DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 09/20/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 09/20/2021.
In the reply, the applicant amended claims 1, 3, 9-10 and withdrew claims 8 and 15-20.
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “48b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” of Fig. 9C has been used to designate both a lower step and a groove.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the first protrusion" in line 3 and “the second protrusion” in line 3.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, Examiner is interpreting “the first protrusion” to be the “protrusion disposed proximal to the side port” from claim 9, line 2 and interpreting “the second protrusion” to be the “protrusion disposed distal to the side port” from claim 10, line 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (US 2018/0344983) in view of O’Hara (US 6,231,547).

    PNG
    media_image1.png
    419
    646
    media_image1.png
    Greyscale

Regarding claim 1, Funk et al. discloses a catheter system, comprising: a catheter adapter (“IV catheter 250” of Fig. 7-9), comprising a distal end (see Fig. 7 illustrating how adapter comprises a distal end which extends away from “extension set 260”), a proximal end (see Fig. 7 illustrating how adapter comprises a proximal end which is attached to “extension set 260”), and a lumen extending through the distal end and the proximal end (see [0024] indicating how catheter adapter is intended to serve as a 
In the same field of endeavor, O’Hara teaches a catheter system (see Fig. 7), comprising: a connector (“elongate tube 70” of Fig. 7, see Fig. 7 illustrating how the connector connects to “retaining member 78” and therefore corresponds to a connector); and a connector support device (“external retaining device 100” of Fig. 7, see Fig. 7 illustrating how the connector support device connects to the connector), wherein the connector support device (100) comprises a clip element (“clip element 142” of Fig. 2 and Fig. 5) which forms a ring (see Fig. 5 illustrating how the clip element forms a circular “channel 130” corresponding to a ring and see Fig. 5 illustrating how the ring is formed by “clip element 142” due to the extension of “clip element 142” from “upper edge area 124”) encircling and contacting the connector (70, see Fig. 7-8 illustrating how the ring encircles and contacts the connector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partial-ring of Funk et al. such that it was provided with the clip element taught by O’Hara. Such a modification provides a connector support device comprising a ring encircling and contacting the connector. Furthermore, such a modification would be advantageous 

    PNG
    media_image2.png
    713
    1256
    media_image2.png
    Greyscale

Regarding claim 2, Funk et al. in view of O’Hara teaches the catheter assembly of claim 1. Funk et al. further teaches wherein the connector support device (200) is H-shaped (see Examiner’s annotated Fig. 6 above illustrating H-shape of support device) having four leg portions (see Fig. 6 above illustrating how support device comprises four leg portions, each of which are connected to the bridge portion) and a bridge portion (see Fig. 6 above illustrating how bridge portion simultaneously connects all four leg portions to the central axis “C” of the support device and, therefore, serves as a bridge to the leg portions).
Regarding claim 3, Funk et al. discloses the catheter system of claim 1 and further discloses wherein the connector support device (200) comprises: an upper surface (“coupling surface 212” of Fig. 3-6) contacting the connector (see [0045], lines 3-7 indicating how, “the coupling surface 212 is configured to receive, retain, and/or otherwise couple to an extension set 260 such as, for example, a T-adapter or T-connector, which in turn is coupled to an indwelling or placed VAD”); a bottom surface 
O’Hara teaches a catheter system discussed above with respect to claim 1. O’Hara further teaches wherein the ring (see Fig. 5 illustrating how the clip element forms a circular “channel 130” corresponding to a ring and see Fig. 5 illustrating how the ring is formed by “clip element 142” due to the extension of “clip element 142” from “upper edge area 124”) extends from an upper surface (see Fig. 2 illustrating how the ring extends from an upper surface), wherein the connector (70) extends through the ring (see Fig. 7-8 illustrating the connector extending through the ring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Funk et al. in view of O’Hara such that the ring extends from the upper surface, wherein the connector extends through the ring as further taught by O’Hara. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it provides a means for securing the placement of the connector relative to the connector support device (see Col. 2, lines 63-67 of O’Hara).
Regarding claim 4, Funk et al. in view of O’Hara teaches the catheter system of claim 3. Funk et al. further teaches wherein the upper surface (212) comprises a groove (see Examiner’s annotated Fig. 6 
Regarding claim 5, Funk et al. in view of O’Hara teaches the catheter system of claim 1. Funk et al. further teaches wherein the connector (260) comprises a T-connector (see [0045], lines 3-7 indicating how, “the coupling surface 212 is configured to receive, retain, and/or otherwise couple to an extension set 260 such as, for example, a T-adapter or T-connector, which in turn is coupled to an indwelling or placed VAD”), wherein the connector (260) comprises a body (see Fig. 7 and note how body of the connector corresponds to portions of the connector which are disposed along the “longitudinal axis A”) and a side port (“side port 263” of Fig. 7) extending from the body (see Fig. 7 illustrating how the side port extends from the body and transverse to the “longitudinal axis A”), wherein the body comprises a distal end (see Fig. 7 and note how distal end of body corresponds to portion of body which is attached to “catheter 250” and which comprises “distal locking mechanism 262”) and a proximal end (see Fig. 7 and note how proximal end of body corresponds to the portion of the body which comprises “proximal locking mechanism 261”).
Regarding claim 6, Funk et al. in view of O’Hara teaches the catheter system of claim 5. Funk et al. further teaches wherein the connector support device (260) comprises: an upper surface (“coupling surface 212” of Fig. 3-6) contacting the connector (see [0045], lines 3-7 indicating how, “the coupling surface 212 is configured to receive, retain, and/or otherwise couple to an extension set 260 such as, for example, a T-adapter or T-connector, which in turn is coupled to an indwelling or placed VAD”); a bottom surface (“base surface 208” of Fig. 3-6) configured to contact the skin of a patient (see [0045], lines 13-21 indicating how, “Once the stabilization device 200 is coupled to the extension set 260 and the base surface 208 is in contact with the skin of the patient at or near the insertion site”), wherein the 
Regarding claim 7, Funk et al. in view of O’Hara teaches the catheter system of claim 5. Funk et al. further teaches wherein the body (see Fig. 7 and note how body of the connector corresponds to portions of the connector which are disposed along the “longitudinal axis A”) and the side port (263) rest on an upper surface (“coupling surface 212” of Fig. 3-6) of the connector support device (200, see [0045], lines 3-7 indicating how, “the coupling surface 212 is configured to receive, retain, and/or otherwise couple to an extension set 260 such as, for example, a T-adapter or T-connector, which in turn is coupled to an indwelling or placed VAD”).

    PNG
    media_image3.png
    563
    767
    media_image3.png
    Greyscale

Regarding claim 9, Funk et al. in view of O’Hara teaches the catheter system of claim 7. Funk et al. further teaches wherein the connector support device (200) comprises a protrusion (“proximal protrusions” of Examiner’s annotated Fig. 3 above and see Fig. 4 illustrating how protrusions are formed by projections from “proximal surface 204”) disposed proximal to the side port (263, see Fig. 7 illustrating how protrusions are proximal to the side port by being positioned closer to the proximal end of the connector body) and aligned with the ring (see Fig. 3 above and note how the protrusions contribute to the formation of the partial-ring and extend laterally away from the partial-ring such that the protrusions are aligned with the lateral axis of the partial-ring. The Examiner, therefore, concludes that the protrusions taught by Funk et al. are aligned with the ring of Funk et al. in view of O’Hara). 
Regarding claim 10, Funk et al. in view of O’Hara teaches the catheter system of claim 9. Funk et al. further teaches wherein the connector support device (200) comprises a protrusion (“distal protrusions” of Examiner’s annotated Fig. 3 above and see how protrusions project inwards from the sides of the support device) disposed distal to the side port (263, see Fig. 7 illustrating how protrusions are distal to the side port by being positioned closer to the distal end of the connector body) and the ring (see Fig. 3 and 7 illustrating how the protrusions are disposed distal to the partial-ring and are, therefore, disposed distal to the ring of Funk et al. in view of O’Hara), wherein the side port (263) is configured to be disposed between the first protrusion and the second protrusion (see Fig. 7 illustrating how the side port is disposed between the protrusion which is proximal to the side port and the protrusion which is distal to the side port such that the side port is disposed between the first protrusion and the second protrusion).
Regarding claim 11, Funk et al. in view of O’Hara teaches the catheter system of claim 7. Funk et al. further teaches wherein the connector support device (200) comprises a stepped surface (see Fig. 3 above illustrating “upper step” and “lower step”) forming an upper step (see Examiner’s annotated Fig. 3 above) and a lower step (see Examiner’s annotated Fig. 3 above), wherein a distal end (see Fig. 7 and 
Regarding claim 12, Funk et al. in view of O’Hara teaches the catheter system of claim 11. Funk et al. further teaches wherein the connector support device (200) comprises a plurality of protrusions (see Fig. 3 above illustrating how support device comprises two “distal protrusions”) configured to contact the side port (263, see Fig. 7 illustrating how protrusions contact the side port), wherein the luer adapter (262) is disposed between the plurality of protrusions (see Fig. 3 above and Fig. 7 illustrating how the protrusions form a gap between each other along the longitudinal axis of the connector and see Fig. 7 illustrating how the luer adapter helps define the longitudinal axis of the connector. When the system comprising the connector and support device are viewed from an angle similar to that which is shown in Fig. 5 the luer adapter will, therefore, appear to be between the plurality of protrusions due to the gap formed between the two protrusion). 
Regarding claim 13, Funk et al. in view of O’Hara teaches the catheter system of claim 11. Funk et al. further teaches wherein the lower step (see Examiner’s annotated Fig. 3 above) is curved to match a cylindrical shape of the luer adapter (262, see Fig. 3 above illustrating how lower step is curved to match the cylindrical shape of the luer adapter as shown in Fig. 7). 
Regarding claim 14, Funk et al. in view of O’Hara teaches the catheter system of claim 13. Funk et al. further teaches wherein the connector support device (200) comprises an extension (see Examiner’s annotated Fig. 6 above) extending distally from the lower step (see Fig. 6 above illustrating how extension extends distally from the lower step), wherein the luer adapter (262) rests on the extension (see Fig. 7 illustrating how the luer adapter rests on the extension).
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783